Citation Nr: 0617579	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including due to exposure to herbicide agents and as 
secondary to service-connected bilateral foot and ankle 
disabilities.

2.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus and service-
connected bilateral foot and ankle disabilities.

3.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected 
bilateral foot and ankle disabilities.

4.  Entitlement to service connection for a bilateral knee 
disability, including as secondary to service-connected 
bilateral foot and ankle disabilities.

5.  Entitlement to service connection for a low back 
disability, including as secondary to service-connected 
bilateral foot and ankle disabilities.



6.  Entitlement to a compensable rating for left ear hearing 
loss.

7.  Entitlement to an increased rating for right foot and 
ankle disabilities, currently evaluated as 40-percent 
disabling. 

8.  Entitlement to an increased rating for left foot and 
ankle disabilities, also currently evaluated as 40-percent 
disabling.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1960 to July 1966 and had 3 years, 11 months, and 6 days of 
prior service.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2002 and August 2003 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In September 2004, the veteran testified at a hearing at the 
RO before a local Decision Review Officer (DRO).  
Subsequently, in November 2005, the veteran testified at 
another hearing at the RO - this time before the undersigned 
Veterans Law Judge (VLJ) of the Board.  The transcripts of 
the proceedings are of record.

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision as to the 
veteran's claims for service connection for diabetes mellitus 
and hypertension, these issues are being REMANDED to the RO 
via the Appeals Management Center (AMC).  VA will notify him 
if further action is required on his part concerning these 
claims.  The Board will address the merits of his remaining 
claims in the decision below.

 
FINDINGS OF FACT

1.  The medical evidence of record indicates the veteran's 
bilateral knee, hip and low back disabilities are not related 
to his military service, including his service-connected foot 
and ankle disabilities, and did not manifest to a compensable 
degree within one year following his separation from service.

2.  The veteran has level I hearing acuity in his left ear.

3.  The veteran's bilateral foot and ankle disabilities are 
manifested primarily by painful calluses and joints that make 
walking or standing difficult for long periods of time; these 
disabilities require him to walk with a cane and have been 
primarily treated on an outpatient basis.  




CONCLUSIONS OF LAW

1.  The veteran's bilateral knee, hip and low back 
disabilities are not a residual of a disease or injury 
incurred or aggravated during service, are not proximately 
due to or the result of a service-connected disability, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).

2.  The criteria are not met for a compensable rating for 
left ear hearing loss.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100.

3.  The criteria are not met for a rating higher than 40 
percent for right foot and ankle disabilities.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5271, 
5276-5284.  

4.  The criteria are not met for a rating higher than 40 
percent for left foot and ankle disabilities.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5271, 5276-5284.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in June 2001, 
January 2002, June and July 2003, and March 2005.  These 
letters provided him with notice of the evidence necessary to 
support his claims that was not on record at the time the 
letters were issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The March 2005 VCAA letter also specifically 
requested that he submit any evidence in his possession 
pertaining to these claims.  Thus, the content of these 
letters provided satisfactory VCAA notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In this case, the RO sent the veteran a May 2006 letter 
notifying him of the manner in which a disability rating and 
effective date would be assigned for an award of benefits for 
the disabilities on appeal.  So this complied with the 
requirements outlined in the Dingess case.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  This timing requirement also applies to the 
elements of the claim that relate to the disability rating 
and effective date assigned.  Dingess, 2006 WL 519755, at 
*13.  
In this case, VCAA notice was provided in June 2001, January 
2002, June and July 2003 letters - before the RO's respective 
March 2002 and August 2003 rating decisions.   Although these 
letters complied substantially with the VCAA notice 
requirements, they did not include the specific language of 
the fourth element notice requirement or the notice of the 
additional elements outlined in Dingess.  This notice, as 
mentioned, was included in March 2005 and May 2006 letters.

In situations such as this, the Court has clarified that 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006); see also, Dingess, 2006 WL 519755, at 
*17.  

Here, the March 2005 VCAA notice letter provided the veteran 
with ample opportunity to respond before the August 2005 
supplemental statement of the case (SSOC), wherein the RO 
readjudicated his claims based on the additional evidence 
that had been obtained since the initial rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
He did not respond to this additional VCAA notice or the May 
2006 Dingess letter and has not otherwise indicated he has 
any additional relevant evidence to submit or which needs to 
be obtained.  In fact, he has stated that all his treatment 
has been at the Seattle VA Medical Center (VAMC) (see DRO 
Hr'g. Tr., pg. 3 (September 2004)), and these records have 
already been obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment records.  Additional private medical records were 
submitted from Minor & James Medical covering treatment in 
the 1990s.  In addition, VA examinations were scheduled in 
August 2003, January 2005, and April 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Entitlement to Service Connection for Bilateral Hip, Knee, 
and Low Back Disabilities

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Service connection may be granted on a direct basis, 
presumptive basis, or as secondary to an already service-
connected disability.  Direct service connection may not be 
granted without medical evidence of a current disability, 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See, 
e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Certain chronic diseases, including arthritis, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

In this case, the veteran's SMRs are unremarkable for any 
complaints relating to his knees, hips or low back.  His 
military service ended in July 1966.  A June 2004 VAOPT 
record is the first indication he was experiencing pain in 
these joints and low back.  So there are no grounds for 
granting his claims on either a direct or presumptive 
incurrence basis because these conditions did not initially 
manifest during service, within one year after, or even for 
many ensuing years.
Alternatively, the veteran contends these conditions are 
proximately due to, the result of, or aggravated by his 
service-connected foot and ankle disabilities.  So this 
theory of entitlement is based on secondary service 
connection.

The report of an April 2005 VA examination by Dr. Dimond, a 
Board Certified Orthopedic Surgeon, indicates the veteran was 
diagnosed with patella-femoral syndrome in his knees, 
degenerative arthritis in his hips, and degenerative joint 
disease with osteophytes in his low back.   The doctor stated 
that he did not believe the veteran's knee, hip and low back 
conditions were caused or aggravated by his service-connected 
bilateral foot and ankle disabilities.  The doctor noted the 
veteran was a sheet metal worker for 25-28 years, and that 
his knee, hip and back conditions might be related to that 
type of work or underlying osteoarthritis.  

In March 2005 and January 2006 letters, Dr. Boyko, Chief of 
the General Internal Medicine Section at the VAMC in Seattle, 
stated the veteran's bilateral foot and ankle disabilities 
caused an abnormal gait that in turn contributed to his knee, 
hip, and low back conditions.

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the Dr. Dimond's 
opinion over Dr. Boyko's.



Dr. Dimond's conclusion that the veteran's knee, hip and low 
back conditions are unrelated to his service-connected ankle 
and foot disabilities is based on a review of the entire 
claims file, as well as treatment records from Dr. Boyko and 
a physical examination of the veteran.  Consequently, this 
opinion is especially probative.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Furthermore, Dr. Dimond specializes in the specific area of 
medicine at issue (i.e., orthopedics), so he has the esoteric 
knowledge and expertise required to make this necessary 
determination - whereas Dr. Boyko, as an internist, perhaps 
does not share the same amount of expertise.  Cf. Black v. 
Brown, 10 Vet. App. 279 (1997).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

So the claims for service connection for knee, hip and low 
back disabilities must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to a Compensable Rating for Left Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e) (2004).  See also 
Lendenmann v. Principi, 3 Vet App. 345, 349 (1992).  

As is the case here, if impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of § 3.383.  See 
38 C.F.R. § 4.85(f).

The report of an April 2005 VA audiological evaluation 
revealed the veteran's puretone thresholds, in decibels, were 
as follows for the left ear:


1000
2000
3000
4000
Left
35
50
60
70

Speech audiometry revealed speech recognition ability 96 
percent in the left ear.  In applying the audiological 
results to 38 C.F.R. § 4.85, Table VI , the veteran has level 
I hearing acuity in the left ear.  His right ear hearing loss 
is nonservice-connected - so it is assigned level I hearing 
acuity also.  See 38 C.F.R. § 4.85(f).  This, in turn, 
correlates to a noncompensable or 0 percent disability rating 
under DC 6100.  38 C.F.R. § 4.85, Table VII. 

Note also that 38 C.F.R. § 4.86 provides an alternative means 
of rating the veteran's left ear hearing loss if there is 
evidence of exceptional patterns of hearing impairment.  
Here, though, there is not because he does not have a 55 or 
greater decibel loss at 1,000, 2,000, 3,000 and 4,000 Hz.  
See 38 C.F.R. § 4.86(a).  He also does not have a puretone 
threshold of 30 decibels or less at 1,000 Hz, and 70 decibels 
or more at 2,000 Hz.  See 38 C.F.R. § 4.86(b).  The April 
2005 test does not show he has sufficient hearing loss to 
warrant a compensable rating, even with these special 
considerations.

The Board is mindful of the veteran's concerns that he has 
difficulty hearing speech clearly - especially in noisy 
rooms.  But bear in mind, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  
See Lendenmann, 3 Vet. App. at 349.  This is a purely 
ministerial - meaning an entirely nondiscretionary, 
function.  

Furthermore, the veteran has not shown that his service-
connected left ear hearing loss has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  Consequently, the Board does not have to remand 
the case to the RO for extraschedular consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for a compensable rating for 
left ear hearing loss must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3, Alemany, 9 Vet. App. at 519.


Entitlement to Increased Ratings for Bilateral Foot and Ankle 
Disabilities

The veteran has a long history of calluses on his feet, 
beginning while he was on active duty in the early 1960s.  
For many years the calluses were periodically shaved and were 
nontender (i.e., asymptomatic) (see report of July 1983 
VA examination).  In the late 1980s, the condition worsened.  
According to a January 1987 letter from Dr. Cox, orthotic 
devices became necessary and there was an enlargement of the 
5th metatarsal bone of each foot.  Treatment continued 
through the 1990s - generally requiring debridement on an 
almost monthly basis.  The report of a March 1997 VA 
examination indicates he was walking with a slight limp.  His 
condition became more complicated due to sensory neuropathy 
and varicose ulcers attributed to his diabetes mellitus.  

In August 2002, the veteran filed claims for increased 
ratings for his bilateral foot conditions.  In an August 2003 
rating decision, the RO granted separate 10 percent ratings 
for right and left foot disorders - in addition to the 10 
percent ratings he was already receiving for callosities on 
each foot.  

In an August 2005 rating decision, the RO also granted 
service connection for a bilateral ankle condition.  In 
assigning a rating for each foot, the RO determined that the 
veteran's foot strain was 20 percent disabling, calluses 10 
percent disabling, and the limitation of motion in each ankle 
20 percent disabling.  A combined rating for these conditions 
would be 42 percent (with an additional 4.2 percent for the 
bilateral factor).  See 38 C.F.R. §§ 4.25 and  4.26, 
explaining how this computes.

As the RO pointed out in its August 2005 decision, VA 
regulations provide that the combined rating for disabilities 
of an extremity shall not exceed the rating for amputation at 
the elective level, were amputation to be performed.  
38 C.F.R. § 4.68.  The regulations cite as an example that 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation under Diagnostic Code 
5165.  This is exactly the case here (i.e., where the veteran 
has multiple service-connected foot and ankle disabilities).  
So, in sum, the RO was correct is assigning a 40 percent 
rating for each lower extremity.  Entitlement to a higher 
schedular rating is not available under the existing law.

Nonetheless, consideration of whether the veteran is entitled 
to an extraschedular rating for the disability at issue is 
still appropriate.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997).  The Board may determine in the first instance 
that referral to the appropriate VBA officials for 
consideration of an extraschedular rating is not warranted.  
See VAOPGCPREC 6-96.

Here, however, the veteran has not shown that his service-
connected foot and ankle disabilities have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  The vast majority of his 
treatment and evaluation has been on an outpatient (as 
opposed to inpatient) basis, and there is no indication his 
employer had to make concessions or special accommodations 
for his foot and ankle disabilities.  In fact, he apparently 
worked successfully as a sheet metal worker for 25 to 28 
years before he retired at the age of 60.  Consequently, the 
Board does not have to remand the case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For these reasons, the claims for increased ratings for 
bilateral ankle and foot disabilities must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 4.3; Alemany, 9 Vet. App. at 519.




ORDER

The claims for service connection for bilateral knee, hip and 
low back disabilities are denied.

The claim for a compensable rating for left ear hearing loss 
is denied.

The claims for ratings higher than 40 percent for left and 
right foot and ankle disabilities are denied. 


REMAND

The veteran contends his service-connected bilateral foot 
and ankle disabilities have contributed to or aggravated his 
diabetes mellitus and hypertension.  As mentioned, service 
connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations when a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
degree of additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In support of this theory of entitlement, the veteran 
submitted a January 2006 letter from Dr. Boyko opining that 
the veteran's service-connected foot and ankle disabilities 
limit his ability to exercise - which, in turn, exacerbates 
his diabetes mellitus and hypertension.  In giving this 
opinion, however, it does not appear the doctor reviewed the 
veteran's entire claims file, which includes his relevant 
medical history.  

A review of the claims file indicates the veteran has a 
history of diabetes beginning in the late 1970s.  He has a 
history of hypertension beginning in 1969.  In contrast, it 
does not appear the calluses on his feet began affecting him 
significantly until January 1987 when it was suggested he 
wear orthotic devices (see May 1987 letter from Dr. Cox).  
Even then, a May 1987 record indicates he had a normal gait 
and that he could heel and toe walk readily.  At that time, 
he only had 3 calluses on each foot.  The first indication 
that his gait was affected by this disability is the report 
of an August 1997 VA examination.  It was noted that his 
diabetes obviously aggravated the condition of his lower 
extremities, but there is no indication the opposite was true 
- that his foot calluses were aggravating his diabetes.

For these reasons, a remand is required so that a medical 
opinion can be obtained based on a complete review of the 
veteran's claims file.

Accordingly, these claims are REMANDED for the following 
action:

1.   If possible, have the VA physician 
who examined the veteran in April 2005 
(Dr. Dimond) submit an addendum to the 
report of that evaluation indicating, 
specifically, whether it is at least as 
likely as not the veteran's diabetes and 
hypertension are secondary to (i.e., 
proximately due to or the result of) his 
service-connected foot and ankle 
disabilities.  This possible cause-and-
effect relationship includes indicating 
whether the service-connected foot and 
ankle disabilities have chronically 
aggravated his diabetes and hypertension.  
If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make this important 
determination.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.) 

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.   
 
It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand and Dr. Boyko's January 2006 
letter.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  Then readjudicate the veteran's claims 
in light of any additional evidence 
obtained.  If they are not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


